Mackintosh, J.
The judgment appealed from was entered on the 6th day of October, 1917. No motion for a new trial was made, and on the 18th day of December, 1917, the statement of facts was filed, this' being seventy-two days after the entry of judgment, and no order of the court or stipulation of the parties appears to have been obtained granting an extension of the time of filing the statement of facts. For this reason, the motion of the respondent that the statement of facts be stricken must be granted. In the absence of the statement of facts, there is nothing before us for review, and the judgment of the lower court is affirmed.
Main, C. J., Holcomb, Chadwick, and Mount, JJ., concur.